DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: “hold a handcuffs” should be “hold handcuffs”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means of attaching the magnetic keeper to a piece of clothing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means of” coupled with functional language “attaching the tactical magnetic keeper to a piece of clothing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 and 4-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a belt clip.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-7, 19, and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication #2003/0178455 to Rugh (Rugh) in view of U.S. Patent #6,616,020 to .
With Respect to Claim 1
Rugh discloses a tactical magnetic keeper, comprising: at least one magnet (2 is disclosed as being magnetic and therefore is a magnet or must include a magnet, see [0031]) having a through thickness pull force configured to reversibly and magnetically holding a firearm to the tactical magnetic keeper; said firearm having a firearm weight and said at least one magnet having said through thickness pull force solely sufficient to reversibly and magnetically hold the firearm weight (inasmuch as it is capable of this use, noting that the firearm is only functionally claimed; alternately this is inherent as the magnetic means of attaching replaces the screw and is the only means of attaching and so in order to operate to attach the clip to the firearm the magnet must have a through thickness pull force that solely holds the firearm weight, said pull force sufficient to reversibly and magnetically hold a handcuffs and said support configured for said hold of said handcuffs against said tactical magnetic keeper optionally at the discretion of an operator (it is Examiner’s position that it is capable of holding handcuffs including or made of a magnetic material and of an appropriate size and weight, e.g. weighing as much or less than the handgun to be held), and magnetic attraction allows for reversible holding as objects are removable from a magnet with the application of sufficient force); a support (9) supporting said at least one magnet; the tactical magnetic keeper having a means (3) of attaching the magnetic keeper to a piece of clothing of an operator;  a firearm holding state in which the tactical magnetic keeper reversibly holds a firearm; said tactical magnetic keeper having a firearm holding portion (flat side of 2 adjacent the firearm) wherein said at least one magnet provides the magnetic attraction of said through thickness pull force which magnetically attracts and reversibly holds at least a portion of a firearm to said firearm holding portion, wherein said firearm holding portion is configured to reversibly hold said firearm by 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a magnet with a pull force within the claimed range, in order to provide a strong force holding the firearm to the magnet and a mere selection of an art appropriate magnet strength (noting that as Rugh is silent as to the strength, a person of ordinary skill in the art must select some appropriate strength for the magnet), or at most a mere substitution of one art known magnet for another, or as doing so constitutes a mere change in size/proportion (i.e. making the magnet larger) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).  Through thickness pull In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Alternately, Spielberger discloses a similar tactical magnetic keeper, comprising: a support (3) for a magnet (5), said tactical magnetic keeper having a portion (cheek 4) adapted to reversibly hold a firearm by means of said through thickness pull force of said magnet (Col. 5 lines 9-12, 24-26, and 30-37), said firearm having a handle, trigger, and a slide generally adjacent to at least a portion of a barrel, said tactical magnetic keeper having said portion adapted to reversibly hold said firearm by means of said through thickness pull force of said magnet (Col. 5 lines 9-12, 24-26, and 30-37), said tactical magnetic keeper configured to conform to at least a portion of said barrel of said firearm (FIG. 2 and description), said tactical magnetic keeper having said portion adapted to reversibly hold said firearm which is configured to hold said firearm by at least said portion of said slide (it is Examiner’s position that it is capable of this use, noting that the slide is part of the barrel, and/or the magnets are shown in a position to attach to the barrel in FIG. 2), said portion adapted to reversibly hold said firearm having a support surface (i.e. the surface the gun rests against) which is configured to support said firearm by at least said portion of said slide when said firearm is reversibly held by said portion (inasmuch as it is capable of this use, at least to the same degree as the invention and to the extent broadly claimed);  said through thickness pull force allowing said firearm to be reversibly held by said tactical magnetic keeper during a racking of said firearm by an operator (inasmuch as it is capable of this use, noting that the gun 
It would have been obvious to one of ordinary skill in the art at the time of the invention, in view of the disclosure of Spielberger, to form the mounting plate (2) of Rugh as a support (similar to cheek 4) with magnets (5) inside and including a firearm holding portion as claimed (i.e. similar to the portion of 4 that contacts the firearm per Spielberger), as a mere selection of an art appropriate magnetic attachment structure to use to attach the plate (2) to the gun via magnetism as taught by Rugh.   
Alternately, as to being configured to optionally secure handcuffs, in the interests of advancing prosecution, Haight discloses securing handcuffs in place of a handgun holster or similar structures to a belt clip attachment, and Thompson discloses that handcuffs are typically made of stainless steel and are magnetic and/or Chapman discloses the use of magnets (14, 16) to attach a prisoner restraint (handcuffs are a type of prisoner restraint) to a storage structure. It would have been obvious to one of ordinary skill in the art at the time of the invention, in view of the disclosure of Haight, to attach handcuffs to the holder of Rugh/the combination instead of a handgun, in order to allow for hands free carrying of the handcuffs and/or to allow for swapping the gun for handcuffs or vice versa, either alone, 
With Respect to Claim 2
As to the combination with Spielberger, a tactical magnetic keeper according to claim 1, further comprising a plurality of magnets (Spielberger discloses using multiple magnets (5, see abstract and FIG. 4) and so it is obvious to use a plurality of magnets in order to better secure the firearm in position, and/or as doing so constitutes as a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(B))). 
With Respect to Claim 4
A tactical magnetic keeper according to claim 1, wherein said means for attaching comprises a clip (3). 
With Respect to Claim 5
	As to the combination with Spielberger, a tactical magnetic keeper according to claim 1, in which said support is a casing (as it serves as a casing for the magnets). 
With Respect to Claim 6
 A tactical magnetic keeper according to claim 1, adapted to reversibly hold said firearm which is a gun (FIGS. 1-4). 
With Respect to Claim 7
A tactical magnetic keeper according to claim 1, adapted to reversibly hold one or more ammunition clips(inasmuch as it is capable of this use, noting also that when holding a gun with an ammunition clip, the keeper will hold the ammunition clip).   
With Respect to Claim 19 
The tactical magnetic keeper according to claim 1, wherein said piece of clothing is a belt.
With Respect to Claim 21

With Respect to Claim 22
The tactical magnetic keeper according to claim 1, wherein said piece of clothing is a pair of pants (inasmuch as the clip is capable of being used to attach to pants). 
With Respect to Claim 23
The tactical magnetic keeper according to claim 1, wherein said piece of clothing is a jacket (inasmuch as the clip is capable of being used to attach to a jacket).  
With Respect to Claim 24
The tactical magnetic keeper according to claim 1, wherein said piece of clothing is a vest (inasmuch as the clip is capable of being used to attach to a vest). 
With Respect to Claim 25
A tactical magnetic keeper according to claim 1, adapted to reversibly hold a hand gun. 
With Respect to Claim 26
A tactical magnetic keeper according to claim 1, but does not disclose wherein said means of attaching comprises a loop.5US Application SN.: 13/804,493 Docket No. 14001US comprises a loop.
However, Examiner takes official notice that loops are an art known substitute for clips as a belt/strap attachment means, and so it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the belt clip of the combination with a loop, as a mere substitution of one art known attachment/fastening structure for another.
With Respect to Claim 27

With Respect to Claim 28
(New): A tactical magnetic keeper according to claim 1, wherein said through thickness pull force is in a range of from 13.8 lbs to 19.5 lbs (this range is considered obvious for similar reasons to the slightly wider range of claim 1, noting that this range falls within the obvious range required by claim 1, see the rejection of claim 1 above for details).
With Respect to Claim 29
A tactical magnetic keeper according to claim 1, having a first magnet (one 5 per Spielberger) having a first surface and second magnet (a different 5 per Spielberger) having a second surface, said first surface and said second surface configured to receive and reversibly hold at least a portion of said firearm (they are disclosed as resting against the gun, and so meet these limitations). 
With Respect to Claim 30
A tactical magnetic keeper according to claim 1, having a first magnet (one 5 in FIG. 3) having a first surface, a second magnet (another 5) having a second surface and a third magnet (the third 5) having a third surface, wherein said first surface, said second surface and said third surface are configured to receive and reversibly hold at least a portion of said firearm (they are disclosed as resting against the gun, and so meet these limitations).
Response to Amendment
The affidavit under 37 CFR 1.132 filed 7/7/20 is insufficient to overcome the rejection of claims 1-2, 4-7, 19, and 21-30 based upon Spielberger, Haight, Thompson, and/or Chapman as set forth in the last Office action because: although it includes statements that the particular magnet strength is novel and nonobvious, there is insufficient evidence to support this assertion, and Examiner maintains the position that the prior art discloses using magnets, and the selection of the desired strength of magnet to use is a necessary part of selecting a magnet and using strong magnets to create a stronger connection is within the level of ordinary skill in the art; the evidence of orders and sales are insufficient to prove commercial success, as there is insufficient evidence provided that commercial success is present (see MPEP 716.03(b)(IV), the evidence of sales figures alone do not show commercial success absent evidence as to market share, time period, or what sales would normally be expected in the market), the evidence related to commercial success is not sufficient to determine that the alleged commercial success is directly derived from the invention claimed and not the result of other factors (see MPEP 716.03(b)(I), or that the alleged commercial success flows from the functions and advantages disclosed or inherent in the specification description (MPEP 716.03(b)(II)); the single review provided which praises the invention is not sufficient evidence to establish a long felt need or a lack of success by others in meeting that long felt need, or to establish a nexus between alleged commercial success and the claimed invention, or to overcome the evidence of obviousness presented in this office action.
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 2/14/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the phrase “a handcuffs”, although the articles “a” and “an” are generally correct, as “handcuffs” is plural, it is not grammatically correct to say “a handcuffs”. It should be “a pair of handcuffs” if Applicant wishes to retain the article “a”.
In response to Applicant’s argument that the claimed invention is a highly sophisticated and specialized product in a highly regulated, highly sophisticated, very competitive and techonologically savvy weapons marketplace, no evidence is provided for these assertions, particularly that the marketplace is any more regulated, sophisticated, competitive, or technologically savvy than most other marketplaces. Examiner maintains that the level of ordinary skill in the art of article carriers/holsters is relatively low (i.e. barring high end electronic additions, complicated locking mechanisms, or the like, a typical holster is a relatively simple mechanical device) and the invention is not a particularly complicated structure (i.e. it is one or more strong magnets in a user attached base). Additionally, the marketplace for holsters does not seem to be highly regulated, highly sophisticated, or technologically 
In response to Applicant’s arguments that various parties have evaluated the product and made purchases, as has been noted in the past, Applicant’s evidence is insufficient to establish a nexus between the particulars of the claimed structure and any success, and additionally Examiner maintains that the evidence provided of such secondary considerations is insufficient to overcome the prima facie case of obviousness set forth in the office action (see more detailed responses in previous office actions for further details).  
   In response to Applicant’s arguments that Rugh does not disclose the particular force listed, Examiner maintains that Rugh teaches the use of magnets which must have a certain pull force, and must be at least strong enough to perform the function of securing the plate and clip to a firearm and supporting the firearm when held. Examiner maintains the position that it would be obvious to one of ordinary skill in the art to select a magnet having a pull force in the claimed range to fulfill this purpose.  There is no inventive step in mere routine experimentation to determine the most desired through thickness pull force, and/or merely using a strong/stronger magnet as the benefits of a strong/stronger magnet (i.e. a stronger magnetic connection) would be obvious to one of ordinary skill in the art. 
In response to Applicant’s argument that Rugh’s mounting is intended to remain with the handgun for an extended period of time, perhaps indefinitely, while the invention does not require any interfacing mounting, Examiner notes that other portions of Rugh such as the abstract, [0008], and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Fogr more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734